



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Bird,









2016 BCCA 43




Date: 20160127

Docket: CA43166

Between:

Regina

Respondent

And

Dion Marlon Bird

Appellant






Before:



The Honourable Madam Justice Newbury

The Honourable Mr. Justice Groberman

The Honourable Madam Justice Dickson




On appeal from:  An
order of the Provincial Court of British Columbia, dated
January 25, 2013 (
R. v. Bird
, Surrey Docket No. 195252-1).




Counsel for the Appellant:



A. Glouberman





Counsel for the Respondent:



E. Campbell





Written Joint Submission filed:



November 24, 2015





Place and Date of Judgment:



Vancouver, British
  Columbia

January 27, 2016









Written Reasons by:





The Honourable Madam Justice Newbury





Concurred in by:





The Honourable Mr. Justice Groberman

The Honourable Madam Justice Dickson








Summary:

The appellant applies for an
adjustment of time in custody in accordance with R. v. Summers, 2014 SCC 26.
Held:  Appeal allowed. The appellant was entitled to a credit on a 1:1.5 basis.

Reasons for Judgment of the Honourable
Madam Justice Newbury:

[1]

The appellant pleaded guilty in Provincial Court to one count of robbery
and one of theft of a motor vehicle. He was sentenced on January 25, 2013 to 41
months imprisonment, after credit was given for seven months having been
served pre-custody; and on the theft he was sentenced to 17 months concurrent,
again after having been given credit for seven months served pre-custody. At
the time of sentencing, he had been in custody for 206 days, for which credit
was calculated on a 1:1 basis.

[2]

The record indicates that upon learning of the Supreme Court of Canadas
decision in
R. v. Summers
2014 SCC 26, he pursued his wish to appeal his
sentence.

[3]

The Crown has advised that it does not oppose the granting of credit at
a rate of 1:1.5 and that the appellant is not disqualified from such credit
under s. 719(3.1) of the
Criminal Code
.

[4]

In these circumstances I would grant an extension of time for the filing
of this appeal, grant leave to appeal, and allow the appeal to the extent only
that the sentence on count two (the robbery) be reduced to three years plus 56
days, with credit of 309 days having been granted for time spent in custody
prior to sentencing.

The
Honourable Madam Justice Newbury

I AGREE:

The Honourable Mr. Justice
Groberman

I AGREE:

The Honourable Madam Justice
Dickson


